Citation Nr: 1435538	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-40 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including anxiety and depressive disorders secondary to service-connected lumbosacral strain and Type II Diabetes Mellitus.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In February 2013 the Board remanded these claims for further development and consideration.  These claims again must be remanded, however, to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran essentially alleges that his psychiatric disorder has been caused or aggravated by his service-connected diabetes and lumbosacral strain, so in this way are secondarily related to his military service.  In a May 2010 medical opinion, an examining VA psychiatrist concluded the Veteran's anxiety reaction/nervous disorder/depressive disorder was not caused by or a result of the service-connected diabetes and/or lumbosacral strain.  However, the examiner did not specifically address whether any psychiatric disorder alternatively has been aggravated by these service-connected disabilities, and it is unclear from the medical opinion that the examiner specifically considered this other possibility.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  Consequently, a remand is required so that an opinion may be obtained concerning the likelihood that these service-connected disabilities, even if not causing, are alternatively aggravating any current psychiatric disorder.  

But prior to obtaining this additional medical opinion, the AOJ should ask the Veteran to identify all recent sources of treatment or evaluation he has received for psychiatric disability and then obtain these additional records.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify all recent sources of treatment or evaluation he has received for psychiatric disability and obtain these additional records.

2.  Upon receipt of all additional records, return the claims file to the VA examiner that performed the May 2010 psychiatric examination for an addendum opinion.

The examiner should review the claims file, including the May 2010 VA examination report and May 2010 VA medical opinion and all other pertinent information.  The examiner is asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected lumbosacral strain and/or diabetes, even if not causing, alternatively is aggravating any current psychiatric disorder.  

In responding, the examiner must discuss the underlying rationale for the opinion, if necessary citing to specific evidence in the file supporting conclusions.  

If, for whatever reason, the May 2010 VA examiner is unavailable to provide this further comment, then have someone else with the necessary qualifications do so.   This may require having the Veteran re-examined, but whether re-examination is necessary is left to the designee's discretion.

3.  Review this supplemental opinion to ensure it complies with this remand directive in terms of not just addressing causation, but also aggravation.  If it does not, take appropriate corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate these claims of entitlement to service connection for a psychiatric disorder and a TDIU in light of this and all other additional evidence.  If either claim continues to be denied, send the Veteran a supplemental statement of the case (SSOC) and provide him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

